EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Fox on 03/09/2022 via telephone.

The application has been amended as follows: 
Claim 6, line 14: add --reloading the lifting assembly on the elevator car from the jumping platform-- before “and further”.
Claim 15, line 14: add --reloading the lifting assembly on the elevator car from the jumping platform-- before “and further”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The jumping method of the claimed invention comprises all the limitations of claim 1, specifically, lifting by use of a lifting assembly a jumping platform, lifting by use of the lifting assembly, an elevator car, and reloading, prior to lifting of the elevator car, the lifting platform 
The jumping elevator system of the claimed invention comprises all the limitations of claim 6, specifically, a jumping platform, an elevator machine room which is independently arranged relative to the jumping platform, a temporary working platform independently arranged relative to the jumping platform, a lifting assembly for lifting the jumping platform and further lifting an elevator car after lifting the jumping platform, wherein the machine room is fixed on a landing outside the hoistway and the jumping elevator system further includes a pulley assembly comprising a rope, a top guide sheave and a bottom guide sheave arranged to guide the rope to extend toward a traction sheave in the elevator machine room outside of the hoistway that is not taught, suggested, nor obvious over prior arts of record.
The jumping elevator system of the claimed invention comprises all the limitations of claim 13, specifically, a jumping platform, an elevator machine room which is independently arranged relative to the jumping platform, a temporary working platform independently arranged relative to the jumping platform, a lifting assembly for lifting the jumping platform and further lifting an elevator car after lifting the jumping platform, wherein the jumping platform comprises a second upright and a cable stayed member, an end of the jumping platform proximate a lower end of the second upright is removably mounted on the landing, two ends of the cable stayed member are pivotally connected to the upper end of the second up right and the jumping platform, respectively, that is not taught, suggested, nor obvious over prior arts of record.

US Patent No. 10,807,833 to Weibel et al teaches a jumping platform, an elevator machine room independently arranged relative to the jumping platform, a temporary working platform and a lifting assembly for lifting the jumping platform but does not teach reloading the lifting platform on an elevator car from the jumping platform prior to lifting of an elevator car. 
WO 2018/099761 to Christen et al teaches a jumping platform, an elevator machine room independently arranged relative to the jumping platform, a temporary working platform and a lifting assembly for lifting the jumping platform but does not teach reloading the lifting platform on an elevator car from the jumping platform prior to lifting of an elevator car. 
WO 2011/080387 to Plathin teaches a jumping platform, an elevator machine room independently arranged relative to the jumping platform, a temporary working platform and a lifting assembly for lifting the jumping platform but does not teach reloading the lifting platform on an elevator car from the jumping platform prior to lifting of an elevator car. 
reloading the lifting platform on the elevator car from the jumping platform and further lifting the elevator car after the jumping platform.
US Patent Application Publication No. 2020/0062549 to Kim teaches a jumping elevator system with a jumping platform, a lifting assembly, and a machine room fixed at a landing outside the hoistway but does not teach reloading the lifting platform on the elevator car from the jumping platform and further lifting the elevator car after the jumping platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654